Citation Nr: 1223953	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and bipolar disorder.


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 1989 to November 1989 with additional reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his currently diagnosed psychiatric disorder is related to his military service.  He identifies the onset of his disorder as occurring soon after his entrance into the military during his period of ACDUTRA.  He also claims that he has continued to experience psychiatric symptomatology since that time.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  

However, the presumption of soundness under 38 U.S.C.A. § 1111 and the presumption of aggravation under 38 U.S.C.A. § 1153 and incorporated by section 101(24)(B) (defining active military service to include any period of ACDUTRA during which the individual was disabled from a disease or injury incurred or aggravated in the line of duty) do not apply to the appellant because he is claiming his disability is related to a period of ACDUTRA, and he has not otherwise established veteran status.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40, 46, 48 (2010).  Additionally, although the appellant was diagnosed with a psychosis a few months following his discharge from ACDUTRA, the presumptive provisions for establishing service connection for chronic disabilities set forth in 38 C.F.R. §§ 3.307 and 3.309 are also not for application.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The appellant's file contains only limited service treatment records (STRs), beginning with records of eye and audiological exams in November 1997.  The RO attempted to get more extensive service treatment records from the Records Management Center, the appellant, and the appellant's reserve unit.  After making several attempts at obtaining records, the RO issued a formal finding in April 2008, determining that the complete STRs are unavailable for review and that further attempts to locate complete STRs would be futile.  The appellant was notified of the missing records.

Private medical records document the appellant's first psychiatric hospitalization occurred in February 1990.  He was brought to the hospital by his parents after he became increasingly more confused and less able to function, hearing voices, and worrying about being discharged from the army (reserve).  It was noted that in June 1989 he spent nine weeks in boot camp and nearly nine weeks in army school to learn communications.  It was reported that at the end of this training he was inducted into the army reserves.  Thereafter, it was reported that in November 1989 he went to work at a toy store, but only stay a few weeks because he got in a fight and that he did not like to be out in public.  In January 1990 he started working full time for an auto electric company and started taking four classes at college; he reported that he gradually found himself under a lot of pressure.  He stated he felt like "hay-wire," started hearing voices and becoming confused, and worried that he would be discharged from the army.  He stated he was laid off from work, and although he was getting Cs in college asked for a leave of absence. 

The discharge summary noted the veteran was brought to the hospital due to deterioration of functioning over the past 4 weeks.  It was noted that further history taking indicated that he had actually had difficulty of one years' time working at work and being in the army reserve whereupon he was somewhat paranoid with others thinking he was homosexual and out to get him.  During hospitalization he was treated with neuroleptics and improved, and diagnosed with atypical psychosis.  It was thought that it could be schizophreniform if not schizophrenic presentation, but his improvement in history is such that diagnosis of atypical psychosis was appropriate. 

Subsequent medical records note a current diagnosis of paranoid schizophrenia.  The records also report that he was diagnosed with bipolar disorder in 2005.

The appellant currently alleges that his symptoms began during basic training.  He is competent to state when he first experienced symptoms.  However, the Board notes the report of his symptoms existing a year prior to his February 1990 hospitalization (which is prior to his ACDUTRA), is more probative as to the onset of symptoms than the appellant's current recollections being made more than 20 years after his period of ACDUTRA and being made in the context of his claim for benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, conflicting statements of the claimant, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  

VA has not yet provided the appellant with a VA psychiatric examination to obtain an opinion as to whether his condition is related to his period of ACDUTRA, to include whether a preexisting disorder was aggravated by ACDUTRA.  Accordingly, a remand is necessary for a VA examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the appellant for a VA psychiatric examination to determine the nature his current psychiatric disorder and to obtain an opinion as to whether such disorder is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and the results reported. 

The examiner is asked to identify all psychiatric disorders found to be present.  For any current psychiatric diagnoses provided (other than personality disorder) the examiner is requested to offer an opinion as to the following:

a. Did the Veteran suffer from a psychiatric disorder prior to his period of ACDUTRA from June 1989 to October 1989?  In rendering this opinion the examiner should discuss the Veteran's report to hospital personnel in February 1990 that he had been experiencing symptoms for one year, which the Board finds to be more credible than current contentions of symptoms first arising during basic training.  The examiner should also discuss the notation of decompensation occurring 4 weeks prior to the February 1990 hospital admission.

b. If a psychiatric disorder preexisted his period of ACDUTRA, was the condition permanently worsened beyond normal progression (aggravated) by the period of ACDTURA from June 1989 to October 1989?  If so, is the current psychiatric disability related to the psychiatric disability aggravated by service.

c. If the examiner concludes the Veteran did not have a psychiatric disorder that preexisted his period of ACDUTRA, did the Veteran's current psychiatric disorder arise during his period of ACDUTRA from June 1989 to October 1989.  If not, is it otherwise related to his period of ACDUTRA from June 1989 to October 1989?

The examiner must provide a comprehensive report including the medical bases for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.

2.  Following completion of the foregoing and any additional development deemed necessary, the RO/AMC should readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative, if any, should be with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


